COURT OF APPEALS OF VIRGINIA


Present: Judges Willis, Elder and Bray
Argued at Richmond, Virginia


KABONJI RAHSAAN ROANE
                                           MEMORANDUM OPINION * BY
v.   Record No. 2988-99-2               JUDGE JERE M. H. WILLIS, JR.
                                                MAY 8, 2001
COMMONWEALTH OF VIRGINIA


               FROM THE CIRCUIT COURT OF HANOVER COUNTY
                       John R. Alderman, Judge

          (Patrick R. Bynum, Jr., on brief), for
          appellant. Appellant submitting on brief.

          (Mark L. Earley, Attorney General; Richard B.
          Smith, Senior Assistant Attorney General, on
          brief), for appellee.



     On appeal from his convictions of robbery, in violation of

Code § 18.2-58, and use of a firearm in the commission of a

felony, in violation of Code § 18.2-53.1, Kabonji Rahsaan Roane

contends that the trial court erred in admitting into evidence, at

the sentencing phase of his trial, an exhibit displaying his prior

convictions.   Because Roane has failed to provide a record

sufficient to allow us to determine the merits of his appeal, we

dismiss the appeal.




     * Pursuant to Code § 17.1-413, this opinion is not
designated for publication.
                            I.    BACKGROUND

     During the sentencing phase of Roane's bifurcated trial, the

Commonwealth submitted Exhibit 6, which contained a record of his

prior convictions.   Roane admitted that he had received timely

notice of the Commonwealth's intent to introduce evidence of his

prior convictions as required by Code § 19.2-295.1.     However, he

objected to the introduction of the exhibit on the grounds that

(1) it did not include the date of each conviction, (2) it did not

contain the name and jurisdiction of the court where each prior

conviction was had, (3) it did not distinguish between felony and

misdemeanor convictions, (4) it did not establish that the prior

convictions were similar to any Virginia statutes, and (5) it was

not properly authenticated.      The trial court overruled Roane's

objections and admitted Commonwealth's Exhibit 6 as evidence of

his prior convictions.

         II.   ADMISSIBILITY OF COMMONWEALTH'S EXHIBIT 6

     On appeal,

          the judgment of the lower court is presumed
          to be correct and the burden is on the
          appellant to present to us a sufficient
          record from which we can determine whether
          the lower court has erred in the respect
          complained of. If the appellant fails to do
          this, the judgment will be affirmed.

Justis v. Young, 202 Va. 631, 632, 119 S.E.2d 255, 256-57 (1961)

(citations omitted).     Furthermore, we "must dispose of the case

upon the record and cannot base [our] decision upon appellant's

petition or brief, or statements of counsel in open court.       We

                                  - 2 -
may act only upon facts contained in the record."    Smith v.

Commonwealth, 16 Va. App. 630, 635, 432 S.E.2d 2, 6 (1993)

(citation omitted).

     Although Commonwealth's Exhibit 6 was before the trial

court, it is not contained in the record before us and the

record contains no acceptable substitute.   Commonwealth's

Exhibit 6 is indispensable to a determination of the issues

raised by Roane.   Without it, we cannot review the trial court's

ruling.   Therefore, Roane has failed to present a record

sufficient for appeal.

     For these reasons, the appeal is dismissed.

                                                    Dismissed.




                               - 3 -